--------------------------------------------------------------------------------


Exhibit 10.1 [ulogo.jpg]


PERSONAL AND CONFIDENTIAL   November 25, 2013   Mr. W. Paul Goranson 313 Sioux
Drive Cheyenne, WY 82009   Dear Paul:

On behalf of Uranerz Energy Corporation (“Uranerz” or the “Company”), I am
pleased to offer you the full-time employment position of President and Chief
Operating Officer, reporting to the Chief Executive Officer, and working at the
Company’s head office in Casper, Wyoming. You will be appointed to the Board of
Directors of the Company upon your commencement of employment. Your employment
start date (your “Start Date”) will be December 2, 2013.

After execution by you below confirming your understanding and acceptance, the
terms of this letter will constitute a binding agreement (the “Agreement”)
between you and the Company.

Position Description. Your responsibilities will be those commensurate with the
position of President & Chief Operating Officer and a Director of the Company.
All Vice Presidents in the Casper office will report to you. You will generally
be responsible for all day to day Company operations. Following commencement of
your employment, a full position description detailing your responsibilities as
well as your personal performance objectives will be developed by you and the
Chief Executive Officer with input from the Board of Directors and the Company’s
Executive Committee. You will be expected to devote your best efforts and all of
your business time, attention and energies to the business and affairs of the
Company. Except with the express prior permission of the Chief Executive
Officer, you will not engage in any other business or consulting activities for
third parties.

Base Salary. Your starting annual base salary will be USD 230,000, less
statutory withholdings, payable semi-monthly, and subject to annual review by
the Compensation Committee of the Board of Directors.

Short Term Incentive Compensation. You will be eligible to participate in the
Company’s short term incentive program, with a potential cash bonus award
annually of 60% of your annual base salary. Your bonus award will be determined
having regard to the financial health of the Company and to corporate goal
achievement as to 70%, and as to personal goal achievements as to 30%. Corporate
and personal goals are established at the outset of each year in consultation
with the Compensation Committee. The Company’s short term incentive compensation
program is subject to adjustment in the discretion of the Compensation
Committee. A description of the current compensation philosophy of the
Compensation Committee in respect of the Company’s executive officers is set out
in the Company’s most recent Annual Report which is available on our website at
www.uranerz.com.

Initial Stock Option Grant. Upon this Agreement becoming effective you will be
granted an option (the “Initial Option”) to purchase 250,000 common shares of
the Company. The exercise price of your Initial Option grant will be determined
by reference to the five day weighted average closing price of the Company’s
common stock on the five trading days prior to the date that this Agreement
becomes effective. The Initial Option will will vest over two years, as to 40%
upon the grant date, and as to 30% on each of the first and second anniversaries
of such date. Your Initial Option will expire ten years from the grant date,
unless earlier exercised. All terms and conditions with respect to the Initial
Option are subject to the terms of the Company’s Non-Qualified Stock Option
Plan.

--------------------------------------------------------------------------------

Vacation. You will be entitled to four weeks (20 work days) of paid vacation
annually.

Benefits. You will be eligible to participate in the health insurance benefits
program which the Company provides to its Wyoming regular employees. The Company
reserves the right to change such benefits in the future.

Relocation expenses. The Company will reimburse you for your reasonable
relocation expenses incurred in relocating from your current place of residence
to Casper, Wyoming.

Business expense reimbursement. You will be expected to travel in connection
with your employment. The Company will reimburse you for your reasonable
business expenses incurred in connection with your employment in accordance with
the Company’s expense reimbursement policies.

Subsequent option grants. Subsequent option grants may be made annually at the
discretion of the Compensation Committee of the Board of Directors.

Change of Control. As an executive officer of the Company, you will receive
certain entitlements in the event that there is a change of control of the
Company and your responsibilities are materially diminished thereafter, or your
employment is terminated or adversely impacted materially. In such an event you
will be entitled to elect to terminate your employment and receive compensation
equal to 1.5 times your base annual salary plus your average bonus compensation
over the past three years. These entitlements will be set out in a change of
control agreement which will be provided to you following the commencement of
your employment. The terms of that agreement will be determined by the
Compensation Committee.

Company policies. You will be expected to abide by the Company policies which
apply to all Wyoming-based employees, including without limitation: our Company
drug testing policy under which all Wyoming employees are subject to random drug
testing; our policy requirement that Company employees have and maintain a valid
driver’s license; our Code of Business Conduct and Ethics and our Trading Policy
including the Addendum to that Policy which will apply to you as an insider of
the Company. As an insider of the Company you will be required to report your
ownership of and trading in all Company securities; our Legal department is
available to provide guidance on those requirements. A copy of Our Code of
Business Conduct and Ethics is available on our website. We will provide you
with copies of all Company policies upon your commencement of employment or upon
your earlier request.

Inventions. You agree to promptly disclose to the Company any and all ideas,
developments, designs, inventions, improvements, discoveries, processes, methods
or the like (collectively, “Inventions”) that you may invent, conceive of,
create, develop, prepare, produce or reduce to practice, either solely or
jointly with others, in the course of your employment with the Company. All
Inventions and all of your other work product generated in the course of your
employment with the Company will at all times and for all purposes be the
property of the Company.

Directorship. As a Director of the Company you will be required to act in the
Company’s best interests and that of its shareholders. Our Legal department can
provide advice to you following your appointment regarding your duties and
responsibilities as a Director of the Company. You will be appointed as a
Director of the Company by the current Board of Directors upon commencement of
your employment, however your position as a Director of the Company will
thereafter be subject to your being elected at the annual general meeting of the
Company.

--------------------------------------------------------------------------------

Indemnification Agreement. The Company will enter into an indemnification
agreement with you, on the same terms as for its other directors and senior
officers, pursuant to which the Company will indemnify you, to the maximum
extent that it may do so by law and under its Articles and Bylaws and subject to
the terms of such indemnification agreements, for losses or liabilities arising
out of your acts or omissions while an officer or director of the Company.

Employment at will. Your employment with the Company will be “at will”, meaning
that either you or the Company may terminate the employment relationship at any
time, with or without notice, and with or without cause. In the event of a
termination of your employment, unless the Board expressly approves otherwise,
your position as a director of the Company will also terminate.

Claw-back. All compensation received by you from the Company will be subject to
the provisions of any claw-back policy implemented by the Company to comply with
applicable law or regulation (including stock exchanges rules) including,
without limitation, any claw-back policy adopted to comply with the requirements
of the Dodd-Frank Wall Street Reform and Consumer Protection Act and any rules
or regulations promulgated thereunder, provided that any claw-back policy will
be applied to you in a manner consistent with all other executive officers of
the Company subject to the policy and no more extensively than is necessary to
comply with applicable law or the policy.

No use of Former Employer’s Materials and Information. You agree that you will
not bring to Uranerz, nor use while performing your employment duties for the
Company, any materials or documents of any former employer which are not
generally available to the public unless the right to the use of such
documentation or information has been granted or licensed to Uranerz by your
former employer. You warrant and represent that your performance of the
provisions of this Agreement will not breach any agreement or other obligation
to keep in confidence proprietary or confidential information known to you
before the commencement of your employment. You will not disclose to the
Company, nor use in the performance of your work for the Company, any
confidential or proprietary information belonging to any previous employer or to
any other party in violation of any obligation of confidentiality to such party.

No Breach. You represent and warrant to Uranerz that the execution and
performance of the Agreement does not and will not conflict, breach, or cause a
default under any agreement with a third party by which you are bound.

If the foregoing terms and conditions are acceptable to you, kindly sign both
copies of this letter and return one to the Company, retaining the other for
your records, whereupon we will have a binding Agreement. If any of the
foregoing is unclear or unacceptable, please be in contact with the undersigned
before executing this letter with your signature below.

Within a few days of our concluding the Agreement, the Company will be required
to make a public announcement and file a copy of this Agreement with the SEC.
Until such time, we ask that you keep the terms of this offer of employment and
the conclusion of an Agreement confidential.

Paul, on behalf of the Board and Management of the Company, we look forward to
welcoming you to the organization. We know that you will be a key contributor to
the Company’s success going forward -you join us at an exciting time when your
experience will be invaluable.

--------------------------------------------------------------------------------


URANERZ ENERGY CORPORATION Per: /s/ “Glenn Catchpole” Glenn Catchpole President
& Chief Executive Officer

 

The within terms are understood, accepted and agreed to, this   /s/“1st day of
December, 2013” by:   W. Paul Goranson” W. Paul Goranson


--------------------------------------------------------------------------------